In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-16-00176-CR


                   JOSHUA RAY BROWN-BRANNON, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 100th District Court
                                  Childress County, Texas
                  Trial Court No. 5809, Honorable Stuart Messer, Presiding

                                   November 3, 2016

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Joshua Ray Brown-Brannon appeals his conviction for possessing a controlled

substance. Through his two issues, appellant contends that because the trial court did

not assess a fine of $2000 or restitution of $180 during its oral pronouncement of the

sentence, it erred by including both in its written judgment. Consequently, the judgment

should be modified "to delete" the fine and restitution. The State agrees.

      When there exists a conflict between the oral pronouncement of a sentence and

the written judgment, the oral pronouncement controls. Burt v. State, 445 S.W.3d 752,
757 (Tex. Crim. App. 2014).      Because the oral pronouncement of the sentence

mentioned nothing of a $2000 fine or restitution of $180, it was improper to assess them

in the written judgment.   Accordingly, we modify the judgment and redact from it

reference to the assessment of a $2000 fine and $180 in restitution. As modified, the

judgment is affirmed.



                                                            Brian Quinn
                                                            Chief Justice



Do not publish.




                                           2